DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US#5271555).
Regarding claim 1, Mayer discloses a mailbox, comprising; a receptacle 14 sized and configured to receive mail, packages and delivery parcels, the receptacle having a base 18, sidewalls, a back 54, a top and a door 22; a telescoping insert including a tray 10 having a base 12, sidewalls (lower portions of 30), a roof (upper portion of 30) and a back 28, the insert sized and configured to fit within the receptacle; and the telescoping insert having a plurality of rollers 16 positioned under the base for repositioning of the telescoping insert within the receptacle, and a plurality of elements 51, 52, and nut/bolt (see Figs. 7-8, col. 5, lines 25-30) being viewed and labeled as “tabs” as the elements cooperate to prevent the telescoping insert from sliding too far inside the receptacle via element 51 being positioned between the back 28 of the insert and the back 54 of receptacle.
Regarding claim 4, wherein the telescoping insert is sized and configured to receive mail, packages and delivery parcels and is of a size and configuration less than the receptacle as it is located within the receptacle.
Regarding claim 7, wherein the receptacle includes a sensor 66 to indicate use of the mailbox.
Regarding claim 9, wherein the sensor is a mechanical sensor (switch).
Regarding claim 17, Mayer discloses a method of using a mailbox with a slideable insert comprising the steps of; providing a mailbox 14 having a slidable insert 10, the mailbox having a first dimension and the slidable insert having a second dimension less than the first dimension and the slidable insert being wholly contained within the mailbox (see Fig. 1); sliding the insert outwardly via rollers 16 in a longitudinal direction to a first position; depositing mail, packages or parcels on the insert; and sliding the insert inwardly via rollers 16 in a longitudinal direction to a second position fully within the mailbox; and visually receiving at a distance from the mailbox (i.e. remote) an alert 60 (col. 6, lines 10-23) when the insert is moved. 
Regarding claim 18, the mailbox is provided with a sensor 66 for indicating activity in the mailbox.
Regarding claim 19, wherein the insert is provided with rollers 16 to allow the insert to move in a longitudinal direction from an inward position to a position outwardly of the mailbox.
Regarding claim 20, wherein the sensor is a mechanical sensor (switch).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US#5271555).
Regarding claims 2 and 3, Mayer fails to disclose wherein the telescoping insert has a front lip opposite the back and extending partially up the sidewalls of the telescoping insert, and wherein the front lip has a handle to facilitate grasping of the telescoping insert.  However, as evidenced by Baxi, such a configuration is known in the mailbox art, see insert 7,8 wherein the sidewalls fully extend between the roof and base 21, and wherein the insert has a front lip (see Fig. 3) opposite the back and extending partially up the sidewalls of the telescoping insert, and wherein the front lip has a handle 16 to facilitate grasping of the telescoping insert.  Therefore, as evidenced by Baxi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer such that the insert sidewalls fully extend between the roof and base, wherein the insert has a front lip opposite the back and extending partially up the sidewalls of the telescoping insert, and wherein the front lip has a handle to facilitate grasping of the telescoping insert.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the full sidewalls, front lip and handle for the insert would facilitate manual movement of the insert outward from the receptacle.
Regarding claim 6, Mayer fails to disclose the specific dimensions of the insert.  However, it would have been an obvious design consideration to modify the insert dimensions such that insert has the minimum capacity requirements of 18.50” long x 5.00” wide x 6.00” high for optimal performance as a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US#5271555) in view of Grayson (US#2009/0101711).
Regarding claim 8, Mayer fails to disclose the receptacle includes a RFID reader for reading mail, parcels or packages that have been tagged with RFID tags.  However, as evidenced by Grayson, such a configuration is known in the mailbox art, see receptacle RFID reader 10 for reading mail, parcels or packages that have been tagged with RFID tags (see [0043], lines 8-9).  Therefore, as evidenced by Grayson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer by including a receptacle RFID reader for reading mail, parcels or packages that have been tagged with RFID tags.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the RFID reader would enhance the security of the mailbox.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US#5271555) in view of McMurray (US#5969339).
Regarding claim 10, Mayer discloses a mechanical sensor (switch) to detect insert movement as opposed to a photoelectric sensor and opposing reflective tape.  However, as evidenced by McMurray, such a configuration is known in the article detection art, see photoelectric sensors 40,42,44,46,48 and opposing reflective tape 52.  Therefore, as evidenced by McMurray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer by replacing its mechanical sensor with a photoelectric sensor and opposing reflective tape to indicate insert movement.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the photoelectric sensor and reflective tape would reduce manufacturing costs of the mailbox.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US#5271555) in view of Blyakharov (US#5083703), and further in view of Jackson (US#2008/0278323).
Regarding claim 11, Mayer discloses a mailbox having a slideable insert 10 and comprising: a receptacle 14 having a first interior dimension and the slideable insert having a second interior dimension that is less than the first dimension such that the slideable insert is wholly contained within the receptacle (see Fig. 1) ; wherein the slideable insert is movable via rollers 16 in a longitudinal direction from a first closed position from within the receptacle to a second accessible position at least partially externally extending from the receptacle; wherein the receptacle and slideable insert having one or more tabs or stops being viewed as elements 51, 52, and nut/bolt (see Figs. 7-8, col. 5, lines 25-30) cooperatively engaging to prevent the telescoping insert from sliding too far inside the receptacle as element 51 is positioned between the back 28 of the insert and the back 54 of receptacle; and wherein the slideable insert is provided with a first set of wheels at a forward edge of the slideable insert and a second set of wheels as a rear edge of the slideable insert (see Fig. 2).
Regarding claim 11, Mayer fails to disclose a detachable rear wheel tab on the floor of the receptacle as claimed by the applicant.  However, as evidenced by Blyakharov, such a configuration is known in the mailbox art, see receptacle 1 including a “detachable” (capable of being detached) tab 4 on the floor thereof for engaging and stopping the sliding surface 10 positioned at the rear of insert 5.  Therefore, as evidenced by Blyakharov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer by including a detachable rear wheel tab.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the detachable rear wheel tab would deter unwanted, complete removal of the insert from the receptacle.
Regarding claim 11, Mayer discloses wherein the receptacle includes a mechanical sensor 66  mounted on a sidewall (rear sidewall) of the receptacle (Fig. 10) as opposed to a motion sensor.  However, the specific type of sensor is not critical to the applicant’s invention as paragraph [0039] of the specification of the instant application concedes, “The sensors may comprise photoelectric, motion, or mechanical sensor.”  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  Further, as evidenced by Jackson, photoelectric, motion, and mechanical sensors are known art recognized equivalents in the mailbox art, see [0009].  In as much as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  As evidenced by Jackson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer by substituting the motion sensor for the mechanical sensor.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the motion sensor would provide a more sensitive detection of insert movement.
Regarding claim 12, Mayer discloses wherein the slideable insert in the second accessible position extends outwardly less than the first interior dimension as the receptacle flanges 32 and front edges of insert roof 30 and insert base 12 cooperatively engaging to prevent the slideable insert from being fully removed from the receptacle (col. 4, lines 47-51).
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 11, and 17 have been considered but are not persuasive regarding the added limitations.  Regarding amended claim 1, see paragraph 4 above.  Regarding amended claim 11, see paragraphs 21-23 above.  Regarding amended claim 17, see paragraph 8 above.
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677